DAUKSCH, Judge.
Petitioner seeks release from detention because he says he is being held in violation of section 39.044(5)(c), Florida Statutes (1991):
39.044 Detention.— ■
(5)(c) No child shall be held in secure, nonsecure, or home detention care for more than 15 days following the entry of an order of adjudication unless an order of disposition pursuant to s. 39.054 has been entered by the court or unless a continuance, which shall not exceed 15 days, has been granted for cause. The detention center or facility superintendent shall request that the court order the *287release of any child held beyond 15 days without a grant of continuance.
Respondent has answered by a lawyer from the Department of Health and Rehabilitative Services implicitly admitting that petitioner has not been afforded the requisite statutory due process and saying that it “... stands ready to release the Petitioner...”
Based upon the record and admissions before us, we grant the writ and order the immediate release of petitioner.
WRIT GRANTED.
GOSHORN, C.J., and PETERSON, J., concur.